DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/15/2019, 9/10/2020, 2/25/2021, 3/25/2021, 4/14/2021, 6/23/2021, 7/28/2021, and 1/28/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I with species A, claims 1-6, 8, and 13-19, in the reply filed on 06/09/2022 is acknowledged. The traversal is on the ground(s) that “the entire application can be searched without serious burden”. This is not found persuasive because for purposes of the initial requirement, a serious burden on the Examiner may be prima facie shown if the Examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search (as defined in MPEP § 808.02). The restriction requirement clearly meets this requirement. While that prima facie showing may be rebutted by appropriate showings or evidence by the Applicant, an unsupported statement by Applicant that no serious burden would exist in the examination of all pending claims does not qualify as an “appropriate showing” or “evidence”.  See MPEP § 803. As stated in the prior Office Action, the claims of the present application contain distinct inventions.  A search of these inventions may overlap, but the search of one invention does not include all the areas required for the others.  A serious burden does exist, as different searches are required for each invention.  Therefore, in order to ensure the quality of the search and examination, these inventions should be searched separately to account for their differences. 
The requirement is still deemed proper and is therefore made FINAL. 

Claim Objections
Claim 18-19 are objected to because of the following informalities:
Claim 18, line 2: please amend to recite “wherein depositing the composite material onto [[a]]the surface of [[a]]the electrode substrate…”. 
Claim 19, line 2: please amend to recite “wherein depositing the composite material onto [[a]]the non-conducting substrate…”. 
Appropriate correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cheon et al. (KR 2010/0118808A, English translation). 

Regarding claim 1, Cheon teaches a method (a method for manufacturing a composition for forming a negative electrode of a lithium secondary battery (lines 16-17 on page 1)) comprising: 
forming a composite material comprising pseudo-graphite (forming a composition material to form a negative electrode, and the composition comprises pseudo-graphite (line 120 on page 3; claims 1 and 2)), and
depositing the composite material onto a surface of an electrode substrate to produce an electrode having a composite pseudo-graphite surface (The negative electrode for a lithium secondary battery formed by coating the composition for forming a negative electrode on the negative electrode current collector (lines 91-92 on page 3; claim 10). Since the composition comprises pseudo-graphite, the coating step produces an electrode having a composite pseudo-graphite surface). 
 
Regarding claim 2, Cheon teaches the method of claim 1, wherein the composite material is formed from particulated pseudo-graphite (the composite material is formed from particulated pseudo-graphite in a mixture comprising pseudo-graphite,  polymeric material, cellulosic dispersant, acid, and a binder (lines 107-168 on pages 3-5; claims 1-3, 6, and 8).  

Regarding claim 6, Cheon teaches the method of claim 1, wherein the composite material comprises a mixture of pseudo-graphite and a polymeric material (the composite material comprises a mixture of pseudo-graphite (line 120 on page 3; claim 2) and a polymeric material (polyacrylic conductive polymer, polyaniline conductive polymer, and polyamide conductive polymer (lines 143-145 on page 4; claims 5-6)).

Regarding claim 17, Cheon teaches the method of claim 1, wherein forming the composite material comprises chemically linking a binder to the pseudo-graphite (the composite material is formed from a mixture comprising negative active material comprising pseudo graphite, cellulose-based dispersant, polymeric material, and a binder (lines 107-lines 168). The composite material is formed through chemically linking a binder to the pseudo-graphite). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Enjoji et al. (JP 2017/027919A, English translation). 

Regarding claim 3, Cheon teaches the method of claim 1. However, Cheon does not teach wherein forming the composite material comprises oxidizing the pseudo-graphite to form an oxidized composite material.  
Enjoji teaches an inexpensive carbon electrode material for battery having high activity, wherein a compound containing a nitrogen atom is applied or carried on the surface of a carbonaceous material having a pseudo-graphite crystal structure (abstract). Enjoji further teaches the electrode material comprising pseudo graphite is oxidized for reducing oxide by a dry oxidation treatment. By the dry oxidation treatment, the low crystallinity portion in the carbonaceous fiber is oxidatively consumed, and the carbonic fiber having further excellent crystallinity can be obtained [para. 0031].
Cheon and Enjoji are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by oxidizing the pseudo-graphite to form an oxidized composite material, as taught by Enjoji, because Enjoji teaches wherein by the oxidation treatment the low crystallinity portion in the carbonaceous fiber is oxidatively consumed, and the carbonic fiber having further excellent crystallinity can be obtained [para. 0031]. 
Regarding claim 4, Cheon in view of Enjoji teaches the method of claim 3. Modified Cheon teaches oxidizing the pseudo-graphite to form an oxidized composite material, as outlined in the rejected claim 3 above. Modified Cheon does not teach wherein the method comprising reducing the oxidized composite material. Given the teaching of modified Cheon regarding the oxidation method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to  reduce the oxidized compound back to non-oxidized pseudo-graphite as originally taught by Cheon that would then comprise the improved crystallinity taught by Enjoji ([para. 0031]). 


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Miyabayashi et al. (US Pat. No. 4,725,422). 
Regarding claim 5, Cheon teaches the method of claim 1, and further teaches wherein forming the composite material comprises pseudo-graphite, as outlined in the rejected claim 1.
Cheon does not teach wherein forming the composite material comprises forming at least one of aminated pseudo-graphite, carboxylated pseudo-graphite, methylated pseudo-graphite, alkylated pseudo-graphite, phenylated pseudo-graphite, benzylated pseudo-graphite, cyclopropenoid pseudo-graphite, carbene-oid derivatized pseudo-graphite, ferrocene-functionalized pseudo-graphite, and PEG-ylated pseudo-graphite.  
Miyabayashi teaches an electrode material made of a carbonaceous material having a specific pseudographite structure (Col. 1, Lns 8-11; Col. 8, Lns 50-53). The electrode material is suitable for use as battery electrodes (Col.1, Lns 22-24). The electrode material has a pseudo-graphite structure obtained by the pyrolysis of an organic compound capable of forming the graphite structure (Col. 2, Lns 62-65). The organic compound comprises carboxylic acids (Col. 3, Lns 50-66), leading to the final graphite is carboxylated pseudo-graphite. 
Cheon and Miyabayashi are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the pseudo-graphite of Cheon with the carboxylated pseudo-graphite of Miyabayashi. The simple substitution of one known element for another (i.e., carboxylated pseudo-graphite for another pseudo-graphite) is likely to be obvious when predictable results are achieved  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Kako et al. (US Pub. No. 2016/0351967A1). 

Regarding claim 8, Cheon teaches the method of claim 1. Cheon further teaches wherein the composite material comprises a mixture of pseudo-graphite and a polymeric material (lines 107-168; claims 2 and 6). However, Cheon does not explicitly teach wherein the polymeric material comprises a fluorinated polymeric material.
 Kako teaches an energy storage device includes a positive electrode and a negative electrode (abstract). Kako further teaches wherein carbonaceous materials having a pseudo-graphite structure may be used as the active electrode material [para. 0049]. To form the composite material, a binder such as fluorine-based resins (such as polytetrafluoroethylene (PTFE)) is added into the mixture for the purpose of achieving a function as the thickener in addition to a function as the binder [para. 0051]. 
Cheon and Kako are considered analogous art to the claimed invention because they are in the same field of pseudo-graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to substitute the polymeric material of Cheon by a fluorinated polymeric material such as polytetrafluoroethylene (PTFE), as taught by Kako, since Kako teaches that the fluorinated polymeric material provides a function as the thickener in addition to a function as the binder [para. 0051]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Shimizu et al. (JP 2009093819A, English translation). 

Regarding claim 13, Cheon teaches the method of claim 1. Cheon further teaches wherein the formed composite material comprises pseudo graphite (line 120 on page 3; claim 2). However, Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through etherification.  
Shimizu teaches a negative electrode active material made of a graphite material powder (abstract and claim 1). Shimizu further teaches the electrode active material is modified through etherification by adding water-soluble polymer into the mixture [para. 0042]. As the water-soluble polymer, for example, a synthetic polymer such as polyethylene oxide, polyvinyl alcohol, polyvinylpyrrolidone, or a cellulose ether-based resin can be used. Among these, cellulose ether-based resins are not toxic to the human body and have the advantage of being harmless to biological systems, so it is desirable to use them. There are various cellulose ether resins having different degrees of etherification [para. 0044]. The cellulose ether-based resin is obtained by etherifying a part of the hydroxyl groups of cellulose [para. 0045]. In particular, it is desirable to use a slurry-like coating composition having a degree of etherification of less than 1.0 because good fluidity can be obtained when the slurry-like coating composition is applied to the current collector [para. 0046]. 
Cheon and Shimizu are considered analogous art to the claimed invention because they are in the same field of graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through etherification, as taught by Shimizu, since etherification would control fluidity of the slurry ([para. 0046] of Shimizu). Furthermore, the selection of a known functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view of Chen et al. (Preparation of polystyrene/graphite nanosheet composite, Polymer, 44 (2003) 1781-1784). 

Regarding claim 14, Cheon teaches the method of claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through unsaturated pendant group binding.  
Chen teaches a process for making polystyrene/graphite nanosheet composite by dispersing graphite nanosheets in polystyrene matrix via in situ polymerization with the aid of sonication (section 1 on page 1781), and the detailed fabrication process is described in section 2. The polystyrene group, which is aromatic (i.e., unsaturated bonds). The process fabricated polystyrene/graphite nanocomposite with much lower percolation threshold and much higher conductivity than those of composite made by conventional methods (sections 3.4 and 4). 
Cheon and Chen are considered analogous art to the claimed invention because they are in the same field of graphite electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through unsaturated pendant group binding such as using the polystyrene group, as taught by Chen, since the formed composite has much lower percolation threshold and much higher conductivity (sections 3.4 and 4 in Chen). Furthermore, the selection of a known functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Zhou et al. ( CN101763944A, English translation). 

Regarding claim 15, Cheon teaches the method of claim 1. Cheon teaches forming a composite material comprising pseudo-graphite, as outlined in the rejected claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo-graphite through shell-functionalization.  
Zhou teaches a method for preparing a composite carbon material for a battery. Zhou further teaches the surface of the core material is coated with a three-dimensional hierarchical porous carbon shell  (claim 1). The three-dimensional material has a core-shell structure with a graphite-like material as the inner core and the shell layer is porous carbon with a three-dimensional hierarchical pore structure [para. 0021]. 
Cheon and Zhou are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through shell-functionalization to make the material with a core-shell structure, as taught by Zhou, because Zhou teaches wherein the core-shell structure has both good electric double layer energy storage and lithium ion desorption/intercalation energy storage characteristics; It can effectively improve the high rate performance and power density of lithium-ion batteries; it can meet the dual requirements of supercapacitor batteries for lithium-ion energy storage and electric double-layer energy storage of negative electrode materials; it can be used as a high-performance lithium-ion battery negative electrode; High rate charge and discharge performance; and good prospects for industrialization [para. 0038]. Furthermore, the selection of a known material functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Georgakilas et al. ( Noncovalent Functionalization of Graphene and Graphene Oxide for Energy Materials, Biosensing, Catalytic, and Biomedical Applications, Chemical Reviews, 2016, 116, 9, 5464–5519). 
Regarding claim 16, Cheon teaches the method of claim 1, and further teaches forming a composite material comprising pseudo- graphite as outlined in the rejected claim 1. Cheon does not teach wherein the method further comprising modifying the pseudo- graphite through non-covalent decoration.  
Georgakilas reviews noncovalent functionalization of graphene and graphene oxide with various species involving biomolecules, polymers, drugs, metals and metal oxide-based nanoparticles, quantum dots, magnetic nanostructures, other carbon allotropes (fullerenes, nanodiamonds, and carbon nanotubes), and graphene analogues (MoS2, WS2). A significant part of this Review explores the possibilities of graphene/graphene oxide-based 3D superstructures and their use in lithium-ion batteries (abstract).
Cheon and Georgakilas are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by further modifying the pseudo- graphite through non-covalent functionalization using the methods extensively reviewed by Georgakilas, because Georgakilas teaches wherein noncovalent functionalization is largely preferred as it does not alter the structure and electronic properties of graphene while it simultaneously introduces new chemical groups on the surface (the 2nd paragraph in Col.1, on page 5466).  Furthermore, the selection of a known material functionalization method, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 


Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheon, as applied to claim 1 above, and further in view Galdino et al. ( Graphite Screen-Printed Electrodes Applied for the Accurate and Reagentless Sensing of pH, Analytical Chemistry,  2015, 87, 23, 11666–11672). 

Regarding claims 18 and 19, Cheon teaches the method of claim 1. Cheon further teaches depositing the composite material onto a surface of an electrode substrate, as outlined in the rejected claim 1. However, Cheon does not teach wherein depositing the composite material onto a surface of an electrode substrate comprises depositing the composite material onto a non- conducting substrate to form electrodes and traces, of instant claim 18; wherein depositing the composite material onto a non-conducting substrate comprises screen-printing the composite material onto the non- conducting substrate, of instant claim 19.
Galdino teaches graphite screen-printed electrodes (title). For the fabrication of the screen-printed graphite electrode, a carbon-graphite ink formulation was screen-printed onto a polyester (Autostat, 250 μm thickness) flexible film (Col. 2, the 2nd paragraph on page 11667). Note that the polyester flexible film is a non-conducting substrate. 
Cheon and Galdino are considered analogous art to the claimed invention because they are in the same field of graphite-like electrode. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Cheon by screen-printing the pseudo- graphite ink onto a non-conducting substrate such as a polyester flexible film, as taught by Galdino, because it provides the benefits of low cost, rapid utilization, and simiplicity (the 2nd paragraph in Col. 1 of page 11667 in Galdino). Furthermore, the claimed limitations are obvious because all the claimed elements and methods (i.e., non-conducting substrate, screen-printing, and pseudo-graphite) were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results [MPEP 2143(A)]. 

Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Zheng et al. (US 2017/0077557 A1) teaches a preparation method of ionic liquid and the secondary battery wherein the negative electrode with graphite as an active martial. Masuda et al. (WO 2018/181802 A1) teaches a curable resin composition that can maintain a low coefficient of thermal expansion even in a high temperature region at the time of component mounting and can obtain a cured product excellent in various properties such as toughness, a dry film using the same, a cured product, and an electronic component. The fine powder includes  carbons such as graphite, graphene, and the fine cellulose powder is chemically modified by acetalization, acetylation, cyanoethylation, etherification to improve functionality.  Zhamu et al. (US 2009/0059474A1) teaches a graphite-carbon composite electrode for electrochemical capacitors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.Q./Examiner, Art Unit 1795                                                                                                                                                                                           

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795